Citation Nr: 1330447	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  07-28 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for right inguinal hernia status post (s/p) repair with tender scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1990, May 1, 1992 to May 9, 1992, and January 2003 to November 2003.  He also was a member of the National Guard and had various periods of active duty for training and inactive duty for training, including a period of active duty for training from April 5, 1999 to April 24, 1999. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  It was previously remanded by the Board in August 2010 and has now been returned for appellate disposition.


FINDING OF FACT

Since filing his claim, the Veteran has had a tender scar residual to surgery for an inguinal hernia that had its onset during a period of active duty for training.


CONCLUSION OF LAW

An inguinal hernia s/p repair with tender scar was incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  




 Service connection

The Veteran contends that he had an inguinal hernia during a period of active duty for training which was repaired in service and left residuals including a tender scar.
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In this case, the Veteran provided a copy of orders to annual training which indicated that the Veteran would be in federal status from April 5, 1999 to April 24, 1999.  This constitutes a period of active duty for training.

Service treatment records show that the Veteran was seen on April 14, 1999 at a military medical facility for a reducible right groin bulge after lifting boxes and was diagnosed with a right inguinal hernia that required operative repair.   On April 19, 1999 the Veteran had a hernia repair operation at the same military facility.  He was released on convalescent leave on April 20, 1999 and instructed not to lift more than 20 pounds for six weeks.  The hernia repair was uncomplicated.  

On the November 2004 VA-authorized examination, the Veteran reported that he had a hernia in the right groin that was operated on and a mesh was placed there.  He still had pain in the area.  He denied any bulging or swelling.  A hernia check revealed no hernia recurrence but there was tenderness in the right inguinal canal.  A 5cm by .2cm scar was present in the area of the right groin which was mildly tender.  The diagnosis was s/p right inguinal hernia repair, with residual tender scar.

Although, as noted by the RO, VA treatment records do not show any recurrence of the right inguinal hernia and the Veteran has received no treatment for residuals of the hernia operation, the current disability requirement is met if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his claim for entitlement to service connection for hernia residuals in October 2004.  As indicated above, the diagnosis on the November 2004 VA-authorized examination was s/p right inguinal hernia repair, with residual tender scar.  As there is thus evidence of disability after the Veteran filed his claim that was residual to a disease or injury during a period of active duty training, entitlement to service connection for this disability is warranted.


ORDER

Entitlement to service connection for inguinal hernia s/p repair with tender scar is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


